Citation Nr: 0716580	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-20 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for diabetes mellitus 
for the purpose of accrued benefits.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran had active military service from June 1965 to 
June 1969.  He died in June 2003.  The appellant is the 
veteran's mother.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision.

This case was advanced on the docket.

In her substantive appeal, the appellant also indicated that 
she wanted to be reimbursed for medical expenses she incurred 
in caring for the veteran.  However, this matter was never 
formally developed or adjudicated.  As such, it is referred 
to the RO for appropriate action.

These issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

In order to appeal a RO rating decision to the Board, certain 
procedural steps must be followed to grant the Board 
jurisdiction to review the case.  First, once a rating 
decision issues, the appellant or his or her representative 
must file a timely notice of disagreement (NOD); so long as 
the issues being appealed are clear, the agency of original 
jurisdiction (AOJ) by law must then issue a statement of the 
case (SOC); finally, to convey jurisdiction to hear the case 
at the Board, the veteran must file a timely, substantive 
appeal.  38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).

The veteran's claim of entitlement to service connection for 
diabetes mellitus was denied in March 2003 and he died in 
June 2003.  As the one year appeal period was still active, 
the veteran's claim was not final when he died.  See 
38 C.F.R. § 20.302 (2006).  Additionally, because a claim for 
service connection for the cause of a veteran's death is also 
a claim for accrued benefits, the appellant's filing of a 
claim for service connection for the cause of the veteran's 
death serves as a notice of disagreement with the March 2003 
rating decision that denied the veteran's claim of 
entitlement to service connection for diabetes mellitus.  See 
38 C.F.R. §§ 3.152 and 3.1000 (2006).  

As such, the RO should adjudicate the issue of entitlement to 
service connection for diabetes mellitus for the purpose of 
accrued benefits.  If the issue is denied, the appellant 
should be provided with a SOC.  However, this issue will be 
returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 
Vet. App. 124, 130.  The appellant claims that the veteran's 
death was the result of his diabetes mellitus.  As the issue 
of service connection for the cause of the veteran's death is 
intertwined with the claim for accrued benefits, the Board 
will defer adjudication of that issue until the case returns 
to the Board.   

Therefore, this matter is remanded for the following action:

The RO should adjudicate the claim of 
service connection for diabetes mellitus 
for the purposes of accrued benefits and 
also readjudicate the claim of service 
connection for the cause of the veteran's 
death.  If either issue is denied, the RO 
should issue a statement of the case in 
accordance with applicable law and 
regulations.  With respect to the issue 
of entitlement service connection for 
diabetes mellitus for the purposes of 
accrued benefits, the appellant should be 
informed of the period of time within 
which she must file a substantive appeal 
to perfect her appeal to the Board 
concerning this issue.  If a timely 
substantive appeal is not filed, that 
issue should not be certified to the 
Board.  Thereafter, the claim should be 
returned to the Board if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




 Department of Veterans Affairs


